Name: Council Regulation (EEC) No 1707/88 of 13 June 1988 opening, allocating and providing for the administration of a Community tariff quota of 5 000 head of bulls, cows and heifers, other than those intended for slaughter, of certain Alpine breeds, falling within subheading ex 01.02 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy
 Date Published: nan

 18 . 6 . 88 Official Journal of the European Communities No L 152/5 COUNCIL REGULATION (EEC) No 1707/88 of 13 June 1988 opening, allocating and providing for the administration of a Community tariff quota of 5 000 head of bulls, cows and heifers, other than those intended for slaughter, of certain Alpine breeds, falling within subheading ex 01.02 A II of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Community nature of the tariff quota in question should be preserved by marking provision for requirements which may arise in these Member States ; whereas, to this end, these Member States may proceed to draw adequate shares from the Community reserve which has been set up ; whereas, in order to reflect as closely as possible the actual trend of the market in question, the initial allocation must be made in proportion to the requirements of each of the Member States concerned, calculated in accordance with statistical data concerning imports from third countries during a representative reference period and with economic prospects for the quota period in question ; Whereas, since the animals in question belong to certain specific breeds which are not specified as such in the statistical nomenclatures of the Member States, no data on imports provided by the Member States could be considered to be sufficiently accurate and representative to be used as a basis for the allocation in question ; whereas the extent to which Community tariff quotas for those animals in the Community have been exhausted and the estimates made by certain Member States enable the requirements of each of them as regards imports from third countries for the quota period envisaged to be assessed as follows : Germany 1 500 head France 120 head Italy 3 500 head ; Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission, Whereas the European Economic Community undertook, within the framework of GATT, to open an annual Community tariff quota of 5 000 head at a duty of 4 % for bulls, cows and heifers, other than those intended for slaughter, of certain Alpine breeds, falling within subheading ex 01.02 A II of the Common Customs Tariff ; whereas eligibility for such quota is subject to submission of the following documents :  bulls : a pedigree certificate,  female animals : a pedigree certificate of registration in the herd book, certifiying purity of breed ; Whereas the abovementioned tariff quota for the period 1 July 1988 to 30 June 1989 should, therefore, be opened at a duty of 4 % ; whereas, however, under the terms of Article 282 of the 1985 Act of Accession, the Portuguese Republic is authorized to postpone, until the beginning of the second stage, the progressive application to imports of preferences granted, unilaterally or by agreement, by the Community to certain third countries ; whereas a check should be carried out to ascertain that the imported animals have not been slaughtered within a certain period in accordance with Article 1 (3) ; Whereas, it is in particular necessary to ensure equal and continuous access for all Community importers to the abovementioned quota, and the uninterrupted application of the quota duties to all imports of the animals in question until the quota is exhausted ; whereas, having regard to the principles defined above, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas possibilities for the use of such mountain breeds are, however, limited by special factors, both geographical and zootechnical ; whereas certain Member States do not have regions suitable for breeding this kind of cattle ; whereas, however, in view of such special factors, the whereas the needs of the United Kingdom, Ireland and Spain may, in the absence of precise information, be assessed at 75,25 and 100 head respectively ; Whereas, in order to take into account the possible trend of imports of the aforementioned animals into the said Member States, the quota amount of 5 000 head should be divided into two parts, the first part being allocated among certain Member States, the second forming a reserve intended subsequently to cover the requirements of those Member States when their inital shares are exhausted and requirements which may arise within other Member States ; whereas, in order to ensure a certain degree of security for importers in the aforementioned Member States, the first part of the Community quota should be determined at a comparatively high level which unter the present circumstance may be about j86 % of the quota amount ; No L 152/6 Official Journal of the European Communities 18 . 6 . 88 combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation must take account of the possibility by using the codes of the combined nomenclature within which the said products fall ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, Whereas the initial shares of those Member States may be used up more or less rapidly ; whereas, in order to take this fact into account and avoid any break in continuity, it is important that that Member State having used up almost the whole of its initial share should draw an additional share from the reserve ; whereas this must be done by each of these Member States as and when each of its additional shares is almost entirely used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be available until the end of the quota period ; whereas such method of administration calls for close cooperation between Member States and the Commission, which latter must, in particular, be able to observe the extent to which the quota amounts are used and inform Member States thereof ; Whereas if, at a specified date within the quota period, a considerable balance of the initial share of one or other of the Member States is left over, it is essential that that State should return a considerable part of such balance to the reserve in order that part of the Community quota should not remain unused in one Member State while it could be used in others ; Whereas it is possible that, during the period of applica ­ bility of the said quota, the nomenclature used by the Common Customs Tariff will be replaced by the HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1988 to 30 June 1989, the duty applicable to the import of the animals designated hereafter shall be suspended at the level indicated in Article 2 within the limit of the relevant Community Tariff quota mentioned : Order No CN code Description Quota 09.0003 ex 0102 90 10 ex 0102 90 31 ex 0102 90 33 ex 0102 90 35 Bulls, cows and heifers, other than those intended for slaughter, of the following mountain breeds : the mottled Simmental breed and the Schwyz and Fribourg breeds 5 000 head duties calculated in accordance with the relevant provisions in the Act of Accession. Article 3 1 . A first part of 4 300 head shall be allocated among the Member States listed below. The shares shall apply from 1 July 1988 to 30 June 1989 subject to Article 7, and shall be as follows : Germany Spain France Ireland Italy United Kingdom 850 head 100 head 100 head 25 head 3 150 head 75 head 2. Eligibility for this tariff quota shall be subject to the submission of :  in the case of bulls : a pedigree certificate,  in the case of female animals : a pedigree certificate or certificate of registration in the herdbook, certifying purity of breed. 3 . For the purposes of this Regulation, the abovemen ­ tioned cows and heifers shall be considered not intended for slaughter if they are not slaughtered within four months following the date of their importation. Derogations may, however, be granted in the event of an act of God (disease, accident) duly attested by a local authority certificate setting out the reasons for the slaughter. 4. The said quota shall be administered in accordance with the following Articles. Article 2 Within the framework of the quota referred to in Article 1 (1 ), the Common Customs Tariff duty for the animals referred to in the said paragraph shall be suspended at 4%. Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs 2. The second part of 700 head shall be held as a Community reserve. Article 4 If an importer notifies an imminent importation of the animals in question in the Benelux Economic Union, Denmark or Greece and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this. 18 . 6. 88 Official Journal of the European Communities No L 152/7 Article 8 The Commission shall keep accounts of the amounts of the shares opened by Member States in accordance with Articles 3, 4 and 5 and shall inform each of them of the extent to which the reserve has been exhausted as soon as it receives the notification . The Commission shall , -not later than 5 March 1989, notify Member States of the amount in the reserve after the return of shares pursuant to Article 7. The Commission shall ensure that any drawing which exhausts the reserve is limited to the balance available and, to this end, shall specify the amount thereof to the Member State making the last drawing. Article 5 1 . If 90 % or more of the initial share of one of the Member States referred to in Article 3, or of that share less the amount returned to the reserve where Article 7 has been applied, has been used up, that Member State shall immediately, by notifying the Commission, draw a second share, in so far as the reserve permits, equal to 10 % of its initial share rounded off upwards, if necessary, to the next unit. 2. If, after the initial share has been exhausted, 90 % or more of the second share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , immediately draw a third share equal to 5 % of its initial share, rounded off upwards, if necessary, to the next unit. 3 . If, after the second share has been exhausted, 90 % or more of the third share drawn by one of these Member States has been used up, that Member State shall , in accordance with paragraph 1 , draw a fourth share equal to the third. The same method shall be applied until the reserve is exhausted. 4. By way of derogation from paragraphs 1 , 2 and 3, each of these Member States may draw shares lower than those fixed in these paragraphs if there are reasons to consider that such shares might not be exhausted. They shall inform the Commission of the grounds which led them to apply this paragraph. Article 9 The Member States shall take all measures necessary to ensure that when additional shares are drawn pursuant to Articles 4 or 5 it is possible for imports to be counted without interruption against their accumulated shares of the Community quota. Article 6 Additional shares drawn pursuant to Article 5 shall apply until 30 June 1989 . Article 10 1 . Member States shall take all measures necessary to ensure that the access to the tariff quota in question is restricted to cattle as specified in Article 1 ( 1 ) and (2). 2. They shall ensure free access to the shares allocated to them for importers. 3 . The extent to which the shares of the Member States have been used up shall be recorded on the basis of imports submitted for customs clearance under cover of declarations that they have been made available for free circulation . 4. Where import documents are used for the adminis ­ tration of the quota, they shall be sent to the issuing body as soon as possible and at all events on their expiry. Article 11 On request by the Commission, Member States shall inform it of imports actually charged against their shares. Article 7 Member States shall return to the reserve, not later than 1 March 1989, the unused portion of their initial share in excess on 15 February 1989 of 5 % of the initial amount. They may return a larger quantity if there are reasons to consider that such quantity may not be used. However, amounts for which import certificates have been issued but not used shall not be returned to the reserve. The Member States shall, not later than 1 March 1989, notify the Commission of the total imports of the animals in question effected up to 15 February 1989 inclusive and charged against the tariff quota, the amounts referred to in the second subparagraph and, where appropriate the proportion of their initial share that they return to the reserve. Article 12 Member States and the Commission shall cooperate closely to ensure the provisions of this Regulation are observed. Article 13 This Regulation shall enter into force on 1 July 1988 . No L 152/8 Official Journal of the European Communities 18 . 6. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1988 . For the Council The President I KIECHLE